DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant amendment/argument filed 01/28/2021. Claims 1 and 4-11 are amended and claims 2-3 are cancelled. Accordingly, claims 1 and 4-11 are pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and 4-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, and 9-11 recite “a plurality of positions and sizes of a plurality of damages 
that may be caused to the structure” but it does not recite how the size of the damage is determined. The specifications recite detecting a “strain amount” in the structure but the claim limitation concerning detecting damage is broader than how it is defined in the specifications 
Claims 4-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on a rejected claim 1 and for failing to cure the deficiencies cited above.
Response to Arguments
Applicant's arguments filed 01/28/2021 regarding the 35 U.S.C. 112(b) of claims 1 and 9-11 have been fully considered but they are not persuasive. As recited above, it is not clear how to determine the size of the damage if the damage itself is unknown. Since the metes and bounds of the claim limitation are vague and ill-defined, the claim limitation of detecting damage is indefinite. 
Applicant’s arguments, see page 10 filed 01/28/2021, with respect to 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive.  The 35 U.S.C. 102 rejection of claims 1 and 9-11 and the 35 U.S.C. 103 rejection of claims 2 and 4 has been withdrawn. 

Allowable Subject Matter
Claims 1, and 4-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: 
The limitation of independent claims 1 and 9-11 recite: calculate an allowable range of an external load applicable to the structure after the occurrence of the damage by repeating calculation that calculates the internal loads to be applied to the members constituting the structure when the external load is applied to the structure until the calculated internal loads fall within the allowable ranges of the internal loads while reducing the external load based on the allowable ranges of the internal loads applicable to the members constituting the structure after the occurrence of the damage, and 3 112813328v2Application No. 16/246.266Attorney Docket No.: 243410.000095 set the flight restriction on the aircraft based on the calculated allowable range of the external load. (This limitation includes calculating the allowable range of an external load applicable to the structure after damage has occurred by repeating calculations that calculates the internal loads to be applied to the members when the external load is applied to the structure until the calculated internal loads fall within the allowable ranges of the internal loads while reducing the external loads based on the allowable ranges of the internal loads after damage has occurred. This limitation further includes setting flight restrictions based on the calculated allowable range of the external load as recited .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334.  The examiner can normally be reached on M-F 9:00 am- 5:00 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G.J.L./
Examiner
Art Unit 3669



/RAMI KHATIB/             Primary Examiner, Art Unit 3669